Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  The present application is a reissue of U.S. Patent No. 10,619,256 (hereinafter, the ‘256 patent) issued from Application serial No. 15/551,563 (hereinafter the ‘563 application) filed on August 16, 2017. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 
Non-Compliant Amendment
The amendment filed on 9/16/2022 is not in compliance with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications. See MPEP 1453.
As stated in MPEP 1453, all amendment changes must be made relative to the patent to be reissued.  For amendments to the claims, the deleted matter must be enclosed in single brackets and the added matter (including new claims) must be underlined.  
The amendment in claims 11 and 15 uses strikethrough for deleted limitations, which is improper.  The deleted natter must be enclosed in a single bracket.  Appropriate correction is required.

	Claim Rejections - 35 USC § 251, Improper Recapture
1.	Claim 24 is rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); BallCorp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
	Applicant has broadened the scope of original claim 1 by omitting the following limitation “wherein the metal is Mn” from newly added independent claim 24. 
	It is noted that the above omitted limitation relates to subject matter previously surrendered by Applicant.  As stated in MPEP 1412.02, a surrendered subject matter is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application).  Surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  
	During the prosecution of the ‘563 application, the above limitation was added to original claim 1 through an examiner’s amendment with authorization by Applicant for the purpose of making the application claims allowable over a rejection set forth in a non-final Office action dated 6/27/2019 (see Examiner’s Amendment mailed on 12/4/2019 in the ‘563 application).  Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim shows that the limitation was added in direct reply to the prior art rejections set forth in the non-final Office action. This establishes the omitted limitation as relating to subject matter previously surrendered.  See MPEP 1412.02(II)(B)(2)(B). 
	Further, it is noted that Applicant has added the limitation “the catalyst comprising a plurality of atomically dispersed single atom metal moieties coordinated with heteroatomic and carbon moieties” in claim 24.  However, the above added limitation is not related to the surrendered subject matter recited in the above omitted limitation, i.e., “the metal is Mn”.   The added limitation does not relate to the specific metal recited in the omitted limitation.  In other words, while newly added claim 24 has been materially narrowed in one aspect, it has not been materially narrowed in a way that relates to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. See MPEP 1412.02(II)(C).
Accordingly, claim 24 of the instant application presents a broadening aspect which relates to claimed subject matter that Applicant previously surrendered during the prosecution of the ‘563 application. Therefore, the narrow scope of the claim in the ‘256 patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Santoro et al. (Double-Chamber Microbial Fuel Cell with a Non-Platinum-Group Metal Fe-N-C Cathode Catalyst, ChemSusChem, P. 828-34, ePub 21.01.2015) in view of Serov (WO 2012/174344).
Regarding claim 20, Santoro discloses a method for electrochemical conversion and transformation of chemicals, molecules or compounds by supplying oxygen, or organic/inorganic molecules to a reactor comprising a M-N-C catalyst under electrocatalytic conditions (e.g., microbial fuel cells, page 828, first column), wherein the catalyst catalyzes/promotes at least an oxygen reduction reaction (ORR, page 828, first column).  Santoro also discloses that the chemical can be carbon dioxide (page 828, first column), that the M-N-C catalyst can be used as a cathode catalyst and, in the M-N-C molecule, M is a single metal Fe (page 829, title and first column).
	Santoro does not disclose that the metal of the M-N-C catalyst is Mn. 
	Serov teaches the use of M-N-C catalysts as cathode catalysts in fuel cell applications because the catalysts possess high activity in oxygen reduction reactions (ORR) in alkaline, neutral and acid environments ([092] and [0145]).  Serov also teaches that the metal of the M-N-C catalyst can be Fe, which is the same metal used in Santoro’s catalysts.  
	Serov further teaches that non-iron transition metals such as Co, Ni, Cu, Cr, Mn, and the like can also be used as the metal for the M-N-C catalyst ([0100]).  Serov suggests that the transition metals can be substitutes for iron by using precursors of those metals, and the process may utilize precursors of two or more metals including Mn to produce multi-metallic catalysts ([078] and Figures 30A-30B, 33A-33B and 34A-34B).
	Accordingly, it would have been obvious to one of ordinary skill in the art to use Serov’s M-N-C catalyst, which comprises non-iron metals including Mn, in Santoro’s fuel cell since Serov teaches that the M-N-C catalyst possess high activity in oxygen reduction reactions (ORR) in alkaline, neutral and acid environments. One skilled in the art would have been motivated to use the non-iron transition metals suggested by Serov in Santoro’s fuel cell since Serov teaches that transition metals including Mn can be substituted in place of iron by using precursors of those metals to yield similar and predictable results.
	Regarding claim 21, Santoro discloses that the M-N-C catalyst is a morphologically designed porous, self-supported solid-phase material comprising atomically dispersed transition metal moieties coordinated with heteroatomic moieties or heteroatomic and carbon moieties (page 828, second column and page 829, first column).
	Regarding claim 22, the limitation “the catalyst is formed by dispersing sacrificial particles in a buffer and forming a colloidal solution therefrom, forming a rigid three-dimensional structure from the colloidal solution, and removing the sacrificial particles from the rigid three-dimensional structure” recited in claim 22 is a product-by-process limitation within a method claim.  Even though the product-by-process limitation is limited by and defined by the process, determination of patentability of the limitation is based on the product itself.  In this case, the patentability of the catalyst in the above product-by-process limitation does not depend on its method of production. Rather, it is based on the catalyst itself.  Since, as stated above with respect to claim 21, the catalyst as claimed is the same as the catalyst disclosed in Santoro in view of Serov, claim 22 is unpatentable even though Santoro in view of Serov does not teach the claimed product-by-process steps.
		
Allowable Subject Matter
Claims 1, 3-11, 13-19 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest art of record includes Serov and Santoro, which, alone or in combination, do not disclose or render obvious the method as recited in independent claims 1 and 11, wherein the metal-heteroatom-carbon (M-X-C) catalyst comprises a plurality of atomically dispersed single atom metal moieties coordinated with heteroatomic and carbon moieties (see Remarks filed on 9/16/2022, pages 8-9 and 10-12).. 	
Response to Arguments
In light of Applicant’s amendment filed on 9/16/2022, the rejection of claims 1-4, 6-7, 11-13, 15-16 and 20-24 based on Serov and the rejection of claims 1-19 and 24 based on Santoro in view of Serov have been withdrawn. The nonstatutory double patenting rejection of claims 1-24 has also been withdrawn.  Applicant’s arguments with respect to the above rejections have been considered but are moot in view of the withdrawal of the rejections.  
With respect to claims 20-22, Applicant states that claims 20-22 depend from independent claims 1 or 11 (Remarks, page 10), which is incorrect. Claim 20 is an independent claim.  Claims 21-22 depend on claim 20.  Since Applicant has not amended claim 20 to include the limitation that the catalyst “comprising a plurality of atomically dispersed single atom metal moieties coordinated with heteroatomic and carbon moieties” and has not specifically argued with respect to the limitations recited in claims 20-22 in the Remarks, the rejection of claims 20-22 based on Santoro in view of Serov is maintained for the same reasons as set forth in the prior Office action (also see the above Rejection No. 2). 
	Additionally, with respect to Applicant’s argument that “Santoro is not eligible as 102 art” (Remarks, pages 11-12), Santoro was published online on January 21, 2015 (page 834), indicating that it was made available to the public before the filling date of U.S. provisional application no. 62/116,845, which was February 16, 2015.  A further review of the provisional application shows that it does not describe a method for chemical and electrochemical conversion and transformation of chemicals, molecules, or compounds as recited in claims 1, 11, 20 and 24.  While Applicant argues that “reduction and oxidation reactions in electrolyzers and fuel cell operations inherently incorporate methods for chemical and electronical transformation of chemicals, molecules or compounds” (Remarks, page 11), the method as claimed has much broader scope than a general reduction or oxidation in electrolyzes/fuel cell operations as described in the provisional application.  For example, claims 1, 11 and 20 recite a reactor comprising a metal-heteroatom-carbon (M-X-C) catalyst wherein the metal is Mn, which is not described in the provisional application. Claim 24 recites that the catalyst contains metal selected from the group consisting of Ce, Cr, Cu, Co, Mo, Ni, Ru, Rh, Pd, Pt, Ir, Os, Ag, Au, Nb, Ta, Ti, V, W, Mn, Zn, Sn, Sb, and Zr, which is also not described in the provisional application.
Accordingly, the claims of the present application are not sufficiently supported by the provisional application and therefore, the effective filling date of the instant application is February 16, 2016, i.e., the filling date of the PCT/US 2016/133921.  Since Santoro was published online on January 21, 2015 (page 834), Santoro qualifies as a 102(a)(1) prior art.
With respect to the rejection of claim 24 under 35 USC 251, Applicant’s argument has been fully considered but not persuasive.  Applicant argues that, because the metals in claim 24 are limited to “atomically dispersed single atom metal moieties,” claim 24 materially narrows the originally surrendered subject matter and thus does not result in impermissible recapture (Remarks, pages 9-10). 
The Examiner disagrees.  As stated above, Applicant has added the limitation “the catalyst comprising a plurality of atomically dispersed single atom metal moieties coordinated with heteroatomic and carbon moieties” in claim 24.  However, the added limitation is not related to the surrendered subject matter recited in the above omitted limitation, i.e., “the metal is Mn”.  Accordingly, while newly added claim 24 has been materially narrowed in one aspect, it has not been materially narrowed in a way that relates to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. See MPEP 1412.02(II)(C).   

Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,619,256 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively. The official fax number for the organization where this application is assigned is 571-273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/LING X XU/                                                                                                                                                                                                Patent Reexamination Specialist
Central Reexamination Unit 3991
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991